Citation Nr: 0105582	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-04 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to July 20, 1998, 
for the assignment of a total disability rating based on 
individual unemployability, including the issue of whether an 
October 1995 Department of Veterans Affairs (VA) Regional 
Office (RO) decision was clearly and unmistakably erroneous 
in denying a total disability rating.

2.  Entitlement to an effective date prior to July 20, 1998, 
for the assignment of a 50 percent disability rating for the 
residuals of a shell fragment wound to the left hip, muscle 
groups XVII and XVIII.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1944 to March 1946.  
These matters come to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision in which the RO 
increased the disability rating for the residuals of a shell 
fragment wound to the left hip from 30 to 50 percent 
effective July 20, 1998.  In a January 2000 rating decision 
the RO assigned a total disability rating based on individual 
unemployability due to service-connected disability, with an 
effective date of July 20, 1998.  The veteran perfected an 
appeal of the effective date assigned for the increased 
rating for the left hip disorder and the total disability 
rating.  For good cause shown, the veteran's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 1991); 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  In an October 1995 rating decision the RO increased the 
rating for the residuals of a shell fragment wound of the 
left hip from 10 to 30 percent and denied entitlement to a 
total disability rating based on individual unemployability.  
The veteran was notified of the October 1995 decision and did 
not appeal, and the October 1995 decision is final.

2.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the October 1995 rating decision.

3.  A May 20, 1998, VA treatment record constitutes an 
informal claim for an increased rating for the residuals of 
bilateral frostbite of the feet.

4.  The medical evidence indicates that the veteran could not 
secure or follow a substantially gainful occupation as of May 
20, 1998.

5.  The veteran did not claim entitlement to an increased 
rating for the residuals of a shell fragment wound to the 
left hip until July 20, 1998.

4.  There is no evidence of record documenting the severity 
of the left hip disorder during the one year period preceding 
the July 20, 1998, claim for an increased rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of May 
20, 1998, for the assignment of a total disability rating 
based on individual unemployability are met.  Entitlement to 
an effective date prior to May 20, 1998, is not shown as a 
matter of law.  38 U.S.C.A. §§ 5109A, 5110(a) and (b), 7105 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.105, 3.157, 
3.400(k) and (o), 4.16, 20.1103 (2000).

2.  Entitlement to an effective date prior to July 20, 1998, 
for the assignment of the 50 percent disability rating for 
the residuals of a shell fragment wound to the left hip is 
not shown as a matter of law.  38 U.S.C.A. § 5110(a) and (b) 
(West 1991); 38 C.F.R. §§ 3.157, 3.400(o) (2000).





(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in April 1945 
he incurred a shell fragment wound to the left hip that was 
treated for two days.  He was then returned to duty, and the 
report of his March 1946 separation examination indicates 
that the 1/2-inch shrapnel scar was asymptomatic.  The service 
medical records do not describe the specific location of the 
scar or the affected muscle group.  

In a September 1946 rating decision the RO granted service 
connection for the residuals of frozen feet, symptomatic, and 
a shrapnel wound scar of the left hip, muscle group XIV, each 
rated as 10 percent disabling.  None of the medical evidence 
of record at that time described the specific location of the 
shell fragment wound or the affected muscle group.  The 
veteran was notified of the September 1946 decision and did 
not appeal, and that decision is final.  Veteran's Regulation 
No. 2(a), Part II, Paragraph III; Department of Veterans 
Affairs Regulation 1008, effective January 25, 1936, to 
December 31, 1957.

A VA examination in January 1950 revealed a well-healed one-
centimeter scar one inch posterior to the anterior superior 
spine of the left ileum that was somewhat adherent to a 
small, underlying fibrotic nodule.  The examiner described 
the wound as penetrating, with some pain on movement of the 
left hip joint, but did not specify the affected muscle 
group.

The veteran did not claim entitlement to an increased rating 
until June 1995, at which time he asserted that his feet and 
left hip had gotten worse over the previous six years.  VA 
treatment records show that in June 1995 he complained of 
pain in the left hip that was alleviated with over the 
counter medication, which was assessed as mild osteoarthritis 
as the result of an X-ray study.  He also had mild 
osteoarthritis in the right hip.

In an August 1995 statement the veteran reported having 
retired in December 1990 at the age of 65.  He stated that he 
needed to return to part-time employment, but that he was 
unable to do so because of the pain in his feet and hip.  He 
asked that his disability compensation be adjusted based on 
his inability to work.

In conjunction with the veteran's claim for an increased 
rating the RO provided him a VA examination in August 1995, 
during which he complained of increased stiffness and limited 
motion of the left hip, pain in the left hip with rest and 
activity, and intermittent muscle cramps in the left hip and 
thigh.  Examination revealed a one-centimeter linear scar on 
the lateral aspect of the left hip, no muscle atrophy, and 
range of motion of the left hip of 55 degrees of flexion, 
10 degrees of extension, abduction to 45 degrees, adduction 
to 25 degrees, external rotation to 20 degrees, and internal 
rotation to 20 degrees.  There was pain with adduction, and 
his muscle strength was fair to poor with all motions.  The 
veteran developed a severe muscle cramp in the posterior 
aspect of the left thigh during the examination.  He also 
walked with a noticeable limp on the left side, which the 
examiner attributed to the left hip disorder.  The examiner 
stated that the shell fragment wound had penetrated muscle 
group XVIII, and provided diagnoses of the residual of 
shrapnel trauma to the left hip; limitation of motion of the 
left hip; traumatic arthritis; and severe muscle weakness of 
the left hip.

In an October 1995 rating decision the RO re-characterized 
the service-connected left hip disability as the residuals of 
a shell fragment wound to the left hip, muscle group XVIII, 
and increased the rating from 10 to 30 percent effective in 
June 1995.  The 30 percent rating was the maximum rating 
available for an injury to muscle group XVIII.  38 C.F.R. 
§ 4.73, Diagnostic Code 5318.  The RO also increased the 
rating for the residuals of bilateral frozen feet from 10 to 
30 percent, and denied entitlement to a total rating based on 
individual unemployability.  In addition to the bilateral 
foot and left hip disorders, service connection had been 
granted for a scar on the left forearm, rated as non-
compensable, for a combined rating of 60 percent effective in 
June 1995.  In addition to the schedular ratings, the RO 
applied an increase of 5.1 percent for the bilateral factor 
for each of the lower extremity disabilities in accordance 
with 38 C.F.R. § 4.26.  The RO found that the veteran's 
service-connected disabilities did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), and that the evidence 
did not indicate that his service-connected disabilities were 
so severe to warrant extra-schedular consideration.  
38 C.F.R. §§ 3.321, 4.16(b).  The veteran was notified of the 
October 1995 decision at his latest address of record and did 
not appeal, and the October 1995 decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA treatment records show that on May 20, 1998, the veteran 
reported that his bilateral foot pain had gotten much worse.  
He complained of constant pain in both feet that increased 
with walking and made walking difficult.  Examination 
revealed evidence of chronic dermatitis on the pre-tibial 
surfaces of both legs and slight pre-tibial edema in the left 
leg.  The feet were tender to palpation and had mild to 
moderate hallux valgus and mild pes planus.  Both feet had 
weak dorsalis pedis pulses, and there was no posterior tibial 
pulse on the left.  There was also decreased sensation in the 
feet.  The treating physician provided an assessment of 
chronic bilateral foot pain that had escalated to the point 
it had become disabling.  He stated that the foot pain was 
due to multiple causes, including osteoarthritis, plantar 
fasciitis, and neuropathy secondary to in-service frostbite.  
The veteran was examined by a podiatrist on May 22, 1998, who 
provided diagnoses of pes cavus, painful feet, and neuritis.

In a letter received on July 20, 1998, the veteran again 
claimed entitlement to higher ratings for his service-
connected disabilities.  He asserted that his disabilities 
had gotten worse since he was examined in 1995, in that he 
could only walk short distances and he used a wheelchair.

A VA examination in July 1998 resulted in diagnoses of the 
residuals of cold injury to the feet, including chronic pain, 
sensitivity to cold, vascular damage, bilateral sensory loss, 
and arthritis; and the residuals of shrapnel trauma to the 
left hip, with limitation of motion, traumatic arthritis, and 
severe muscle weakness.

On August 6, 1998, the veteran presented treatment records 
from Kaiser Permanente showing that in June 1998 he 
complained of having had pain and dysesthesia in both feet 
since World War II, for which medication was provided.

In a September 1998 rating decision the RO assigned separate 
30 percent disability ratings for the bilateral foot 
disorder, respectively, effective July 28, 1998; and denied a 
rating in excess of 30 percent for the residuals of a shell 
fragment wound to muscle group XVIII in the left hip.  The 
veteran's representative submitted a notice of disagreement 
with the effective date assigned for the increased rating for 
the bilateral foot disorder, asserting that the veteran was 
entitled to an effective date in January 1998.  He based his 
argument on the provisions of 38 C.F.R. § 3.114 and the 
change in the regulation pertaining to the evaluation of the 
residuals of frostbite that were effective in January 1998.  
He also expressed disagreement with the denial of an 
increased rating for the left hip disorder, and asserted that 
the RO erred in the September 1998 rating decision by not 
addressing the issue of the veteran's entitlement to a total 
rating based on individual unemployability.

The veteran's representative further asserted that an error 
occurred in the October 1995 rating decision, in that the RO 
found that the evidence did not indicate that the veteran was 
unable to "perform" any type of gainful employment, but that 
the relevant regulation referred to the veteran's inability 
to "secure or follow a substantially gainful occupation."  He 
contended that use of the term "perform" and the reference to 
gainful employment, rather than substantially gainful 
employment, was erroneous.  He asserted that it was error for 
the RO to note that the veteran had retired from employment 
at the age of 65, in that the determination regarding 
employability was to be made without reference to the 
veteran's age.  He claimed that the veteran should be awarded 
a total disability rating based on individual unemployability 
effective in January 1998.  He also stated that the appeal 
would be satisfied if the veteran was awarded a total 
disability rating effective in January 1998.

In December 1998 the veteran submitted a formal application 
for a total disability rating based on individual 
unemployability.

The RO afforded the veteran a VA examination in May 1999, 
which resulted in the conclusion that the shrapnel wound to 
the left hip resulted in an injury to the gluteus medius 
muscle and degenerative joint disease in the hip.  In a June 
1999 rating decision the RO granted an effective date of 
January 12, 1998, for the increased rating for the bilateral 
foot disability.  The earlier effective date was based on the 
change in the regulation pertaining to the evaluation of the 
residuals of frostbite that became effective in January 1998.  
The RO also determined that the October 1995 rating decision 
was not clearly and unmistakably erroneous in denying 
entitlement to a total disability rating based on individual 
unemployability.  The RO found that the determination that 
the veteran did not meet the percentage requirements of 
38 C.F.R. § 4.16 was not clearly erroneous.

In a July 1999 supplemental report, the examiner who 
performed the May 1999 VA examination noted that the RO had 
requested a clarification of the muscle groups affected by 
the in-service shrapnel wound to the left hip.  The examiner 
stated, following a review of the medical evidence of record, 
that the shrapnel wound most likely penetrated the gluteus 
maximus and gluteus medius muscles, in that the gluteus 
maximus overrides the gluteus medius.

In an August 1999 rating decision the RO re-characterized the 
service-connected left hip disorder as the residuals of a 
shell fragment wound to the left hip, muscle groups XVIII and 
XVII.  The RO also increased the rating for the left hip 
disability from 30 to 50 percent, effective July 20, 1998, in 
accordance with Diagnostic Code 5317.  38 C.F.R. § 4.73.  The 
adjudicator indicated that service connection for an injury 
to muscle group XVIII had been in effect for 50 years, making 
it a protected grant of service connection.  38 U.S.C.A. 
§ 1159; 38 C.F.R. § 3.957.  The adjudicator noted that the 
examiner in May 1999 had found that the shrapnel wound had 
penetrated the gluteus maximus and gluteus medius muscles, 
which were in muscle group XVIII, and included that muscle 
group in the definition of the service-connected disability.  

The 50 percent rating assigned pursuant to Diagnostic Code 
5317, which pertains to injuries to muscle group XVII, is the 
maximum rating available under that diagnostic code.  
38 C.F.R. § 4.73.  The RO found that the case did not present 
an unusual disability picture to warrant consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b).  The RO also 
found that the grant of the maximum schedular rating for an 
injury to muscle group XVII constituted a grant of the 
benefit sought in the November 1998 notice of disagreement, 
and so informed the veteran.  The veteran has not expressed 
any further disagreement with the rating assigned for the 
left hip disability.  The Board finds, therefore, that remand 
of the issue of entitlement to a disability rating in excess 
of 50 percent for the residuals of a shell fragment wound to 
the left hip for the issuance of a statement of the case is 
not required.  38 U.S.C.A. § 7105; Hamilton v. Brown, 4 Vet. 
App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if the RO 
grants the maximum benefit sought on appeal).

In another August 1999 rating decision the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  The RO reviewed the veteran's educational 
and occupational background and found that the evidence did 
not show any circumstances that would result in his service-
connected disabilities having greater impact on his ability 
to obtain and retain substantially gainful employment than 
that contemplated in the 80 percent combined rating then in 
effect.  The veteran submitted a notice of disagreement with 
that determination in November 1999, and in a January 2000 
rating decision the RO granted entitlement to a total 
disability rating based on individual unemployability 
effective July 20, 1998.

In a February 2000 notice of disagreement the veteran's 
representative asserted that he was entitled to an effective 
date in January 1998 for the assignment of the 50 percent 
disability rating for the left hip disorder and the total 
rating based on individual unemployability.  He again stated 
that the assignment of an effective date in January 1998 
would constitute a grant of the benefit sought on appeal.  In 
the March 2000 substantive appeal he contended that the 
veteran became eligible for a total rating in January 1998, 
based on the increased ratings due to the change in the 
regulation pertaining to the evaluation of the residuals of 
frostbite, and that the total rating should have been 
effective in January 1998.  The representative further 
contended that, if the RO found that the veteran met the 
percentage requirements for a total rating in October 1995, 
that decision was clearly and unmistakably erroneous in not 
granting a total rating.  He asserted that the October 1995 
decision was clearly and unmistakably erroneous in that the 
law was not correctly applied.

In a September 2000 letter to his Congressional 
representative and the President the veteran asserted that he 
was entitled to a total disability rating effective in 1995.  
He claimed to have been seeking a total rating since 1995, 
and that VA had unnecessarily delayed granting him the total 
rating.

Clear and Unmistakable Error

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.105, 20.1103.  The 
effective date of service connection based on a finding that 
a prior decision contained clear and unmistakable error is 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k).

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
whether the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or whether the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error 
occurred, the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  Bustos v. West, 179 F3d. 1378 (Fed. 
Cir. 1999).  If the veteran raises a valid claim of clear and 
unmistakable error, the question of whether a given decision 
was based on clear and unmistakable error is to be determined 
based on the facts of the case.  See Rivers v. Gober, 10 Vet. 
App. 469 (1997).

If the schedular rating is less than total, a total 
disability rating can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  Disabilities of one or both 
lower extremities, including the bilateral factor, if 
applicable; disabilities arising from a common etiology or 
single accident; or disabilities affecting a single body 
system, shall be considered a single disability.  38 C.F.R. 
§ 4.16(a).  All veterans who are shown to be unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b). 

The veteran's representative contends that the October 1995 
rating decision was clearly and unmistakably erroneous in not 
granting entitlement to a total rating based on individual 
unemployability, in that the law was not correctly applied.  
He asserts that the veteran met the percentage requirements 
for a total rating at that time.  

As the result of the increased ratings assigned in October 
1995, the veteran's service-connected disabilities included 
the residuals of bilateral frostbite of the feet, rated at 
30 percent; the residuals of the shell fragment wound to the 
left hip, rated at 30 percent; and a scar on the left 
forearm, rated as non-compensable.  As shown in the Combined 
Ratings Table in 38 C.F.R. § 4.25, the two 30 percent ratings 
would yield a combined rating of 51 percent, to which the 
bilateral factor was applied, resulting in a final combined 
rating of 60 percent.  Because both 30 percent ratings and 
the bilateral factor applied to the lower extremities, the 
60 percent rating is treated as a single disability.  In 
accordance with 38 C.F.R. § 4.16(a), therefore, the veteran 
met the percentage ratings for consideration of a total 
disability rating based on individual unemployability in 
October 1995.

In the October 1995 rating decision the RO found that the 
veteran did not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a), which was in error.  The RO also found, however, 
that there was no evidence showing that the veteran was so 
disabled that he was unable to perform any type of gainful 
employment.  In the absence of compelling evidence showing 
that he was, in fact, unable to secure or follow 
substantially gainful employment, the veteran has failed to 
show that but for the error in determining that the 
percentage requirements were not met, the outcome of the case 
would have been manifestly different.  Fugo, 6 Vet. App. 
at 44.

The representative also asserts that the RO erred in using 
the phrase "unable to perform any type of gainful 
employment," rather than "secure or follow a substantially 
gainful occupation" in denying a total rating.  He has not 
shown, however, that had the RO more closely applied the 
regulatory definition of individual unemployability, the 
outcome of the case would have been manifestly different.  He 
has not shown that the concept of "perform any type of 
gainful employment" is materially different from "secure and 
follow a substantially gainful occupation," in that 
application of the regulatory definition would have compelled 
a different outcome.  Had the RO used the term "employment," 
rather than "gainful employment," the definition then applied 
may have been materially different.  It is clear from the 
rating decision, however, that the RO was evaluating the 
veteran's ability to engage in gainful employment, and found 
that the evidence did not show that he was so disabled.  In 
the absence of compelling evidence to the contrary, the Board 
finds that the veteran has not shown that but for the RO's 
application of the incorrect terminology, the outcome of the 
case would have been manifestly different.  Fugo, 6 Vet. App. 
at 44.

The representative further contends that it was error for the 
RO to refer to the veteran's age and retirement status in 
denying a total rating, because the determination regarding 
employability must be made without reference to the veteran's 
age.  The relevant regulation is as follows:  "Age may not be 
considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19.  

In denying a total rating the RO noted that the veteran had 
retired from employment at age 65 in 1990.  Although age may 
not be a factor in evaluating service-connected disability, 
the reason for the veteran's current unemployment is relevant 
in determining whether he is unemployable due to service-
connected disability, age, or intercurrent non-service 
connected disability.  The regulation clearly shows that 
advancing age cannot be a basis for a finding of 
unemployability due to service-connected disability.  It was, 
therefore, appropriate for the RO to note as a factual matter 
that the veteran had retired from employment approximately 
five years previously when he reached retirement age.  The 
Board finds, therefore, that the veteran has not shown that a 
relevant regulation was incorrectly applied to the facts of 
his case.  Damrel, 6 Vet. App. at 242.

For the reasons shown above the Board has determined that the 
veteran has failed to raise a valid claim of clear and 
unmistakable error in the October 1995 rating decision, and 
his claim of clear and unmistakable error in that decision is 
denied as a matter of law.  Luallen, 8 Vet. App. at 96.  
Because the October 1995 decision is final, entitlement to an 
effective date for the total disability rating due to 
individual unemployability based on the June 1995 claim for 
an increased rating is denied as a matter of law.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Earlier Effective Dates

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114, 3.400(p).

Prior to January 1998, the residuals of frozen feet 
(immersion foot) were evaluated as a single disability, with 
higher ratings given for bilateral versus unilateral 
involvement.  A 30 percent rating applied for persistent 
moderate swelling, tenderness, redness, etc., with bilateral 
involvement.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  
The regulation was modified effective in January 1998 to 
provide separate ratings for bilateral disabilities, to be 
combined in accordance with 38 C.F.R. § 4.25.  62 Fed. Reg. 
65,219 (Dec. 11, 1997), as amended at 63 Fed. 
Reg. 37,779 (July 14, 1998).  Based on the revised 
regulation, and in accordance with 38 C.F.R. § 3.114, in the 
June 1999 rating decision the RO assigned separate 30 percent 
disability ratings for the residuals of frostbite of the left 
and right foot, respectively, effective in January 1998.

The veteran's representative contends that he is entitled to 
an effective date in January 1998 for the total rating based 
on individual unemployability.  Although the June 1999 rating 
action resulted in an increase in the combined rating from 60 
to 70 percent, there is no evidence of record showing that 
the veteran was, in fact, incapable of securing or following 
a substantially gainful occupation in January 1998.  There is 
no indication that he sought medical treatment for his 
service-connected disabilities from 1995 until May 1998, and 
he has not presented any other evidence showing a significant 
increase in disability during that time.

The VA treating physician in May 1998 found that the 
veteran's service-connected disabilities, primarily the 
residuals of frostbite, had escalated to the point that they 
had become disabling for the veteran.  By interpreting these 
comments in a liberal manner, the Board finds that the May 
1998 examination report constitutes an informal claim for an 
increased rating, including a rating based on individual 
unemployability.  38 C.F.R. § 3.157.  The Board further finds 
that the examination report shows that an increase in 
disability occurred in May 1998, and that that increase 
resulted in a finding that the veteran is unemployable due to 
his service-connected disabilities.  The Board has 
determined, therefore, that the veteran is entitled to an 
effective date of May 20, 1998, for the assignment of the 
total rating based on individual unemployability.

Although the veteran's representative expressed disagreement 
with the effective date assigned for the 50 percent rating 
for the residuals of a shell fragment wound to the left hip, 
he has not made any specific contentions regarding that 
appeal.  The Board notes that following the assignment of the 
30 percent rating for the residuals of the shell fragment 
wound in October 1995, the veteran did not again claim 
entitlement to an increased rating for the left hip disorder 
until July 20, 1998.  The VA treatment records pertaining to 
the treatment that he received in May and June 1998 refer to 
his feet, but provide no documentation regarding the status 
of his left hip disorder.  The Board finds, therefore, that 
the veteran did not submit a claim, formal or informal, for 
an increased rating for the left hip disorder prior to July 
20, 1998.  The Board further finds that there is no probative 
evidence showing that an increase in the left hip disability 
occurred within the one year period preceding the July 1998 
claim.  For these reasons the Board has determined that 
entitlement to an effective date prior to July 20, 1998, for 
the assignment of the 50 percent disability rating for the 
residuals of a shell fragment wound to the left hip is not 
shown as a matter of law.  Shields v. Brown, 8 Vet. App. 346, 
349 (1995) (an earlier effective date cannot be granted in 
the absence of statutory authority, which requires the filing 
of a claim).


ORDER

An effective date of May 20, 1998, is granted for the 
assignment of the total disability rating based on individual 
unemployability due to service-connected disability, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.

Entitlement to an effective date prior to May 20, 1998, for 
the assignment of the total disability rating based on 
individual unemployability is denied.

Entitlement to an effective date prior to July 20, 1998, for 
the assignment of a 50 percent disability rating for the 
residuals of a shell fragment wound to the left hip is 
denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

